Title: From Thomas Jefferson to George Hay, 16 February 1808
From: Jefferson, Thomas
To: Hay, George


                  
                     Dear Sir 
                     
                     Washington Feb. 16. 08.
                  
                  I think it was mr Wythe’s practice to assign in the body of his decrees the reasons on which they were founded. if this was done in the case of Henderson & Peyton, you will oblige me by obtaining a copy of the decree (to be charged by the clerk to mr Peyton) and inclosing it to me. some property is offered of the value of which I can better judge when I see the reasons of the decree & can estimate the probability of affirmance or reversal.
                  Burr, who gave you so much trouble, has become absolutely invisible. there are conjectures of his being in Philadelphia, but no body can say they have seen him. Ohio seems a second time to have done her duty to her sister states. mr Giles has brought forward a bill to amend our criminal law; but however necessary, I have no idea that a bill containing a variety of modifications of the law can ever get through a house where there are an hundred lawyers.
                  I salute you with great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               